DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 and 4-15 are pending in the Amendment filed 04/26/2021.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s cancellation of claim 3.
The rejection of claims 1-2, 4-7 and 15 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sekiguchi et al. (US 20170345685 A1) is withdrawn in view of Applicant’s amendment to claim 1. 
 The rejection of claims 8-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-13 of U.S. Patent No. 10,792,712 (herein ‘712) is withdrawn in view of Applicant’s amendment to claim 1. 
Claims 1-2 and 4-15 are allowed. 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 04/26/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-7 and 15 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sekiguchi et al. (US 20170345685 A1) is withdrawn.
Applicant argues as to amended claim 1: “[I]n the processing film forming step, the processing film can be reduced in film thickness in the interior of the recessed portion as compared with a case in which the processing film is formed so as to fill up an entirety of the interior of the recessed portion. Consequently, the peeling liquid can be made to smoothly reach an interface between the bottom portion of the recessed portion on the patterned surface and the processing film. As a result, it is possible to peel a removal object more efficiently from the patterned surface together with the processing film.
“Sekiguchi (U.S. 2017/0345685) fails to disclose that, the front surface of the processing film is positioned closer to the bottom of the recessed portion than the top ends of the adjacent pair of the 
In response, this argument is persuasive for the reasons stated by Applicant. In particular, Sekiguchi forms a planar layer of the processing film [Fig. 1A-1B, para. 0033] and therefore fails to teach or suggest “the processing film forming step includes a step of forming the processing film such that, in an interior of a recessed portion defined between an adjacent pair of the projections of the patterned surface, the front surface of the processing film is positioned closer to a bottom of the recessed portion than top ends of the adjacent pair of the projected portions defining the recessed portion”, as recited in amended claim 1. 
For the foregoing reasons, the rejection of claims 1-2, 4-7 and 15 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sekiguchi et al. (US 20170345685 A1) is withdrawn in view of Applicant’s amendment to claim 1.
Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claim 1 and cancellation of claim 3 have overcome the rejections of record, and put the Application in condition for allowance. See Response to Amendment and Response to Arguments, above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aibara (US 20160035561 A1) discloses a substrate cleaning method [para. 0041-44; Figs. 1A-1C] including a step of thinning a film-forming layer to a range of 10 to 5,000 nm [para. 0151], but fails to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713